DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 32, 58-60 and 63 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Corso (US 20170283761).
	With respect to claim 32, Corso discloses a system comprising an electroporation device having a first-side and second-side supports (Figure 3:100), wherein a first electrode (Figure 3:101) is disposed at a region of an inner surface of the first-side support, and wherein a second electrode (Figure 3:102) is disposed at a region of an inner surface of the second-side support.  The first and second electrodes are counterparts and are configured to allow modulating an electric field as a predetermined function of time and position in a fluid channel (Figure 1:106) formed between the first and second-side supports.  This is described in at least paragraphs [0023]-[0028].  The electroporation device has at least one input (Figure 3:103, 104, 105) and at least one output (Figure 3:108) and is in communication with a fluid delivery apparatus (Figure 5:601).  Corso further teaches that a cell processing module (Figure 5:600) is coupled to the electroporation device.
	With respect to claims 58 and 59, Corso discloses the apparatus as described above.  Corso shows that the cell processing module 600 is a cell input reservoir located upstream from the electroporation device.  Furthermore, a fluidic interface (in the form of a tube, see Fig. 5) couples the fluid-delivery apparatus to the electroporation apparatus, and an optical monitoring module (Figure 5:605) is coupled to the electroporation device.
	With respect to claim 60, Corso discloses the apparatus as described above.  Corso further states that the fluid delivery apparatus includes a flow sensor, flow-rate control module and temperature control module.  This is described in at least paragraphs [0057]-[0062].
	With respect to claim 63, Corso discloses the apparatus as described above.  Corso further teaches in at least paragraphs [0040]-[0042] that at least one voltage supplier is provided, and that a plurality of electrodes are independently operated (“The flow channel can have one or several electrically independent electrode pairs”).  Fig. 4 shows an example of up to four sets of electrode pairs.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 62, 65, 66, 69, 70, 74-83 are rejected under 35 U.S.C. 103 as being unpatentable over Corso in view of Abassi (US 20060121446).
With respect to claims 62, 66 and 74, Corso discloses the apparatus as described above, however does not expressly state that the voltage supplier provides a voltage that has a period waveform to form an electric field as a function of time and position.
Abassi discloses an electroporation device in communication with a voltage supplier.  At least paragraph [0124] teaches that it is conventional for cell electroporation to utilize periodic waveforms such as sinusoidal waveforms, square waveforms or waveforms following an exponential decay for electroporating a cell sample or cell population.
Before the effective filing date of the claimed invention, it would have been obvious to provide the Corso system with a voltage supplier that provides a voltage that has a periodic waveform.  Abassi teaches that the “application of such waveforms may allow for the straight forward yet accurate predication of the electrical field applied to the cell membranes, which may allow optimization of the voltage conditions that can achieve best electroporation efficiencies and lowest cell loss. There are a number of parameters that can be chose for such voltage waveforms, including but not limited to the magnitude, the frequency of the applied voltage signals, as well as the length of the voltage signals”.  It is prima facie obvious to apply a known technique to a known device ready for improvement to yield predictable results.  See MPEP 2143.

	With respect to claims 65, 69 and 70, Corso and Abassi disclose the combination as described above.  As previously stated, Corso teaches that at least one voltage supplier and at least one fluid supplier are used.  Although it is unclear how many are provided, it would have been obvious to ensure that additional voltage suppliers and additional fluid suppliers are utilized to affect conditions within the flow channel.  A mere duplication of parts that produces minimal, or otherwise predictable, changes to device operation is generally considered to be prima facie obvious.  See MPEP 2144.04.  Those of ordinary skill would have expected the principle of operation to remain unchanged in the Corso system regardless of how many voltage suppliers and fluid suppliers are implemented.

With respect to claims 75 and 76, Corso and Abassi disclose the combination as described above.  Corso shows that the cell processing module 600 is a cell input reservoir located upstream from the electroporation device.  Furthermore, a fluidic interface (in the form of a tube, see Fig. 5) couples the fluid-delivery apparatus to the electroporation apparatus, and an optical monitoring module (Figure 5:605) is coupled to the electroporation device.

	With respect to claims 77, 78, 82 and 83, Corso and Abassi disclose the combination as described above.  Corso further states that the fluid delivery apparatus includes a flow sensor, flow-rate control module and temperature control module.  This is described in at least paragraphs [0057]-[0062].  Fig. 2 shows that at least three inputs 103, 104, 105 are used to direct continuous flow toward at least one fluid output 108.

	With respect to claims 79-81, Corso and Abassi disclose the combination as described above.  Corso further teaches in at least paragraphs [0040]-[0042] that at least one voltage supplier is provided, and that a plurality of electrodes are independently operated (“The flow channel can have one or several electrically independent electrode pairs”).  Fig. 4 shows an example of up to four sets of electrode pairs.  

Response to Arguments
In response to Applicant’s amendments filed 23 November 2022, a new ground of rejection is made in view of the combination of Corso with Abassi.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/Primary Examiner, Art Unit 1799